DUFOUR, J.
Considering the stipulation herein filed and signed by the respective counsel of all parties in interest:
It is ordered, adjudged and decreed that the judgment appealed from be amended by giving judgment in favor of Eugene J. Lalmant and against Peter C. Mahan, for one hundred dollars ($100.00), on the items in dispute and passed upon by the judgment of the Civil District Court, the said sum of $100 to be in excess of the amount deposited by the said Mahan in the registry of the Civil District Court — to-wit: The sum of six hundred and two dollars and seven cents ($602.07), making a total of seven hundred and two dollars and seven cents ($702.07) to be paid to the said Eugene J. Lalmant, in full settlement of all claims which the said Eugene J. Lalmant has or may have against his former tutor, the said Peter C. Mahan.
It is further ordered, adjudged and decreed that the said Peter C. Mahan, having made due deposit of said sum of seven hundred and two . dollars and seven cents ($702.07), be, and he is hereby, discharged and released *292from all liability resulting from his appointment as tutor of the said Eugene J. Lalmant, and that his bond as such and the inscription of the general mortgage resulting from his tutorship be canceled and erased from the records of the Recorder of Mortgages for this parish, and more especially the inscription in Book 647, folio 413 of the Mortgage Office.
March 21, 1910.
It is further ordered, adjudged and decreed that each party shall pay his own costs.